                Case 3:15-cv-01062-JD Document 27 Filed 12/11/18 Page 1 of 4




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2
     ALEX G. TSE (CABN 152348)
 3   United States Attorney
     SARA WINSLGW (DCBN 457643)
 4   Chief, Civil Division
     KIMBERLY FRIDAY (MABN 660544)
 5   Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7102
             Facsimile; (415) 436-6927
 8           kimberly.friday@usdoj .gov
 9   MICHAEL D. GRANSTON
     PATRICIA L. HANOWER
10   OLGA YEVTUKHOVA
     Attorneys, Civil Division
11   United States Department of Justice

12           P.O. Box 261, Ben Franklin Station
             Washington, D.C. 20044
13
             Telephone: (202) 307-1026
     Attorneys for the United States of America
14

15
                                  UNITED STATES DISTRICT COURT
16
                              NORTHERN DISTRICT OF CALIFORNIA
17
                                     SAN FRANCISCO DIVISION

18

19   UNITED STATES OF AMERICA ex rel                    CASE NO. C 15-01062 JD
     KATHY ORMSBY,
20                                                      UNITED STATES' NOTICE OF ELECTION TO
             Plaintiff,                                 INTERVENE; [PROPOSED] ORDER TO
21                                                      UNSEAL
        V.

22                                                      FILED UNDER SEAL
     SUTTER HEALTH and PALO ALTO
23   MEDICAL FOUNDATION,

24           Defendants.


25

26

27   U.S. NOTICE OF INTERVENTION; [PROPOSED] ORDER
     CV 15-01062-JD
28                                                  1
Case 3:15-cv-01062-JD Document 27 Filed 12/11/18 Page 2 of 4
Case 3:15-cv-01062-JD Document 27 Filed 12/11/18 Page 3 of 4
         Case 3:15-cv-01062-JD Document 27 Filed 12/11/18 Page 4 of 4




                         XXXXXXXX




                                                                3/14/2019

                    1




Dated: 12/10/2018
